EXHIBIT 10.1

 

SHARE EXCHANGE AGREEMENT

 

THIS AGREEMENT is made effective as of the 10th day of January, 2018

 

AMONG:

 

UPPERSOLUTION COM INC., a Nevada corporation, having a business address of 153
W.Lake Mead Parkway #2240 Henderson, NV 89015

 

(“Pubco”)

 

AND:

 

ANALOG NEST TECHNOLOGIES, INC., a Nevada corporation, having a business address
of 244 Madison Avenue, New York, NY 10016-2817

 

(“Priveco”)

 

AND:

 

THE UNDERSIGNED SHAREHOLDERS OF PRIVECO AS LISTED ON SCHEDULE 1 ATTACHED HERETO

 

(the “Selling Shareholders”)

 

WHEREAS:

 

A. The Selling Shareholders are the holders of rights to 100,000 common shares
in the capital of Priveco;

 

B. Pubco has agreed to issue 100,000 common shares in the capital of Pubco as of
the Closing Date (as defined herein) to the Selling Shareholders as
consideration for the purchase by Pubco of all of the issued and outstanding
common shares of Priveco held by the Selling Shareholders; and

 

C. Upon the terms and subject to the conditions set forth in this Agreement, the
Selling Shareholders have agreed to sell all of the issued and outstanding
common shares of Priveco held by the Selling Shareholders to Pubco in exchange
for common shares of Pubco.

 

THEREFORE, in consideration of the mutual covenants and agreements herein
contained and other good and valuable consideration (the receipt and sufficiency
of which are hereby acknowledged), the parties covenant and agree as follows:

 

1. DEFINITIONS

 

1.1 Definitions. The following terms have the following meanings, unless the
context indicates otherwise:

 

(a) “Agreement” shall mean this Agreement, and all the exhibits, schedules and
other documents attached to or referred to in this Agreement, and all amendments
and supplements, if any, to this Agreement;

 

 

   



 

(b) “Closing” shall mean the completion of the Transaction, at which the Closing
Documents shall be exchanged by the parties, except for those documents or other
items specifically required to be exchanged at a later time;

 

(c) “Closing Date” shall mean a date mutually agreed upon by the parties hereto
in writing following the satisfaction or waiver by Pubco and Priveco of the
conditions precedent set out in Sections 5 and 6 respectively;

 

(d) “Closing Documents” shall mean the papers, instruments and documents
required to be executed and delivered at the Closing pursuant to this Agreement;

 

(e) “Exchange Act” shall mean the United States Securities Exchange Act of 1934,
as amended;

 

(f) “GAAP” shall mean United States generally accepted accounting principles
applied in a manner consistent with prior periods;

 

(g) “Liabilities” shall include any direct or indirect indebtedness, guaranty,
endorsement, claim, loss, damage, deficiency, cost, expense, obligation or
responsibility, fixed or unfixed, known or unknown, asserted choate or inchoate,
liquidated or unliquidated, secured or unsecured;

 

(h) “Priveco Shares” shall mean the 100,000 common shares of Priveco held by the
Selling Shareholders, being all of the issued and outstanding common shares of
Priveco beneficially held, either directly or indirectly, by the Selling
Shareholders;

 

(i) “Pubco Securities” shall mean the Pubco Shares;

 

(j) “Pubco Shares” shall mean the 100,000 fully paid and non-assessable common
shares of Pubco, to be issued to the Selling Shareholders by Pubco on the
Closing Date;

 

(k) “SEC” shall mean the Securities and Exchange Commission;

 

(l) “Securities Act” shall mean the United States Securities Act of 1933, as
amended;

 

(m) “Taxes” shall include international, federal, state, provincial and local
income taxes, capital gains tax, value-added taxes, franchise, personal property
and real property taxes, levies, assessments, tariffs, duties (including any
customs duty), business license or other fees, sales, use and any other taxes
relating to the assets of the designated party or the business of the designated
party for all periods up to and including the Closing Date, together with any
related charge or amount, including interest, fines, penalties and additions to
tax, if any, arising out of tax assessments; and

 

(n) “Transaction” shall mean the purchase of the Priveco Shares by Pubco from
the Selling Shareholders in consideration for the issuance of the Pubco
Securities.

 

  - 2 -

   



 

1.2 Schedules. The following schedules are attached to and form part of this
Agreement:

 



 

Schedule

 

1

 

List of Selling Shareholders

 

2A

–

Certificate of Non-U.S. Shareholder

 

2B

–

Certificate of U.S. Shareholder

 

3 

–

Directors and Officers of Priveco

 

4 

–

Directors and Officers of Pubco

 

5

–

Priveco Intellectual Property

 

6

–

Priveco Personal Property

 

7

–

Priveco Material Contracts

 

8 

–

Privaco Subsidiaries

 

9

–

Priveco Employees/Employment Agreements



 

1.3 Currency. All references to currency referred to in this Agreement are in
United States Dollars (US$), unless expressly stated otherwise.

 

2. THE OFFER, PURCHASE AND SALE OF SHARES

 

2.1 Offer, Purchase and Sale of Shares. Subject to the terms and conditions of
this Agreement, the Selling Shareholders hereby covenant and agree to sell,
assign and transfer to Pubco, and Pubco hereby covenants and agrees to purchase
from the Selling Shareholders all of the Priveco Shares held by the Selling
Shareholders.

 

2.2 Consideration. As consideration for the sale of the Priveco Shares by the
Selling Shareholders to Pubco, Pubco shall allot and issue the Pubco Securities
to the Selling Shareholders or their nominees in the amount set out opposite
each Selling Shareholder’s name in Schedule 1 on the basis of one thousand Pubco
Shares for each Priveco Share held by each Selling Shareholder. The Selling
Shareholders acknowledge and agree that the Pubco Securities are being issued
pursuant to an exemption from the prospectus and registration requirements of
the Securities Act. As required by applicable securities law, the Selling
Shareholders agree to abide by all applicable resale restrictions and hold
periods imposed by all applicable securities legislation. All certificates
representing the Pubco Securities issued on Closing will be endorsed with the
following legend pursuant to the Securities Act in order to reflect the fact
that the Pubco Securities will be issued to the Selling Shareholders pursuant to
an exemption from the registration requirements of the Securities Act:

 

(a) For Selling Shareholders not resident in the United States:

 

“THE SECURITIES REPRESENTED HEREBY HAVE BEEN OFFERED IN AN OFFSHORE TRANSACTION
TO A PERSON WHO IS NOT A U.S. PERSON (AS DEFINED HEREIN) PURSUANT TO REGULATION
S UNDER THE UNITED STATES SECURITIES ACT OF 1933, AS AMENDED (THE “1933 ACT”).

 

NONE OF THE SECURITIES REPRESENTED HERE BY HAVE BEEN REGISTERED UNDER THE 1933
ACT, OR ANY U.S. STATE SECURITIES LAWS, AND, UNLESS SO REGISTERED, MAY NOT BE
OFFERED OR SOLD, DIRECTLY OR INDIRECTLY, IN THE UNITED STATES (AS DEFINED
HEREIN) OR TO U.S. PERSONS EXCEPT IN ACCORDANCE WITH THE PROV ISION S OF
REGULATIONS UNDER THE 1933 ACT, PURSUANT TO AN EFFECTIVE REGISTRATION STATEMENT
UNDER THE 1933 ACT, OR PURSUANT TO AN AVAILABLE EXEMPTION FROM, OR IN A
TRANSACTION NOT SUBJECT TO, THE REGISTRATION REQUIREMENTS OF THE 1933 ACT AND IN
EACH CASE ONLY IN ACCORDANCE WITH APPLICABLE STATE SECURITIES LAWS. IN ADDITION,
HEDGING TRANSACTIONS INVOLVING THE SECURITIES MAY NOT BE CONDUCTED UNLESS IN
COMPLIANCE WITH THE 1933 ACT. “UNITED STATES” AND “U.S. PERSON” ARE AS DEFINED
BY REGULATION S UNDER THE 1933 ACT.”

 



  - 3 -

   



 

(b) For Selling Shareholders resident in the United States:

 

“ NONE OF THE SECURITIES REPRESENTED HERE BY HAVE BEEN REGISTERED UNDER THE
UNITED STATES SECURITIES ACT OF 1933, AS AMENDED (THE “1933 ACT”), OR ANY U.S.
STATE SECURITIES LAWS, AND, UNLESS SO REGISTERED, MAY NOT BE OFFERED OR SOLD,
DIRECTLY OR INDIRECTLY, IN THE UNITED STATES (AS DEFINED HEREIN) OR TO U.S.
PERSONS EXCEPT IN ACCORDANCE WITH THE PROVISIONS OF REGULATIONS UNDER THE 1933
ACT, PURSUANT TO AN EFFECTIVE REGISTRATION STATEMENT UNDER THE 1933 ACT, OR
PURSUANT TO AN AVAILABLE EXEMPTION FROM, OR IN A TRANSACTION NOT SUBJECT TO, THE
REGISTRATION REQUIREMENTS OF THE 1933 ACT AND IN EACH CASE ONLY IN ACCORDANCE
WITH APPLICABLE STATE SECURITIES LAWS. IN ADDITION, HEDGING TRANSACTIONS
INVOLVING THE SECURITIES MAY NOT BE CONDUCTED UNLESS IN COMPLIANCE WITH THE 1933
ACT. “UNITED STATES” AND “U.S. PERSON” ARE AS DEFINED BY REGULATION S UNDER THE
1933 ACT.”

 

2.3 Share Exchange Procedure. Each Selling Shareholder may exchange his, her or
its certificate representing the Priveco Shares by delivering such certificate
to Pubco duly executed and endorsed in blank (or accompanied by duly executed
stock powers duly endorsed in blank), in each case in proper form for transfer,
with signatures guaranteed, and, if applicable, with all stock transfer and any
other required documentary stamps affixed thereto and with appropriate
instructions to allow the transfer agent to issue certificates for the Pubco
Shares to the holder thereof, together with:

 

(a) if the Selling Shareholder is not resident in the United States, a
Certificate of Non-U.S. Shareholder (the “Certificate of Non-U.S. Shareholder”),
a copy of which is set out in 2A; and

 

(b) if the Selling Shareholder is resident in the United States, a Certificate
of U.S. Shareholder (the “Certificate of U.S. Shareholder”), a copy of which is
set out in Schedule 2B.

 

2.4 Fractional Shares/Warrants. Notwithstanding any other provision of this
Agreement, no certificate for fractional shares or warrants of the Pubco
Securities will be issued in the Transaction. In lieu of any such fractional
shares or warrants the Selling Shareholders would otherwise be entitled to
receive upon surrender of certificates representing the Priveco Shares for
exchange pursuant to this Agreement, the Selling Shareholders will be entitled
to have such fraction rounded up to the nearest whole number of Pubco Shares and
will receive from Pubco a stock certificate and warrant certificate representing
same.

 

  - 4 -

   



 

2.5 Closing Date. The Closing will take place, subject to the terms and
conditions of this Agreement, on the Closing Date.

 

2.6 Restricted Securities. The Selling Shareholders acknowledge that the Pubco
Securities issued pursuant to the terms and conditions set forth in this
Agreement will have such hold periods as are required under applicable
securities laws and as a result may not be sold, transferred or otherwise
disposed, except pursuant to an effective registration statement under the
Securities Act, or pursuant to an exemption from, or in a transaction not
subject to, the registration requirements of the Securities Act and in each case
only in accordance with all applicable securities laws.

 

3. REPRESENTATIONS AND WARRANTIES OF PRIVECO AND THE SELLING SHAREHOLDERS

 

Priveco and the Selling Shareholders, jointly and severally, represent and
warrant to Pubco, and acknowledge that Pubco is relying upon such
representations and warranties, in connection with the execution, delivery and
performance of this Agreement, notwithstanding any investigation made by or on
behalf of Pubco, as follows:

 

3.1 Organization and Good Standing. Priveco is a corporation duly organized,
validly existing and in good standing under the laws of its jurisdiction of
incorporation and has the requisite corporate power and authority to own, lease
and to carry on its business as now being conducted. Priveco is duly qualified
to do business and is in good standing as a corporation in each of the
jurisdictions in which Priveco owns property, leases property, does business, or
is otherwise required to do so, where the failure to be so qualified would have
a material adverse effect on the business of Priveco taken as a whole.

 

3.2 Authority. Priveco has all requisite corporate power and authority to
execute and deliver this Agreement and any other document contemplated by this
Agreement (collectively, the “Priveco Documents”) to be signed by Priveco and to
perform its obligations hereunder and to consummate the transactions
contemplated hereby. The execution and delivery of each of the Priveco Documents
by Priveco and the consummation of the transactions contemplated hereby have
been duly authorized by Priveco’ s board of directors. No other corporate or
shareholder proceedings on the part of Priveco is necessary to authorize such
documents or to consummate the transactions contemplated hereby. This Agreement
has been, and the other Priveco Documents when executed and delivered by Priveco
as contemplated by this Agreement will be, duly executed and delivered by
Priveco and this Agreement is, and the other Priveco Documents when executed and
delivered by Priveco as contemplated hereby will be, valid and binding
obligations of Priveco enforceable in accordance with their respective terms
except:

 

(a) as limited by applicable bankruptcy, insolvency, reorganization, moratorium,
and other laws of general application affecting enforcement of creditors’ rights
generally;

 

(b) as limited by laws relating to the availability of specific performance,
injunctive relief, or other equitable remedies; and

 

(c) as limited by public policy.

 

  - 5 -

   



 

3.3 Capitalization of Priveco. The entire authorized capital stock and other
equity securities of Priveco consists of 1,000,000 common shares, par value
$0.001 (the “Priveco Common Stock”). As of the date of this Agreement, there is
100,000 of Priveco Common Stock issued and outstanding. All of the issued and
outstanding shares of Priveco Common Stock have been duly authorized, are
validly issued, were not issued in violation of any pre-emptive rights and are
fully paid and non-assessable, are not subject to pre-emptive rights and were
issued in full compliance with the laws of the State of Nevada. There are no
outstanding options, warrants, subscriptions, conversion rights, or other
rights, agreements, or commitments obligating Priveco to issue any additional
common shares of Priveco Common Stock, or any other securities convertible into,
exchangeable for, or evidencing the right to subscribe for or acquire from
Priveco any common shares of Priveco Common Stock. There are no agreements
purporting to restrict the transfer of the Priveco Common Stock, no voting
agreements, shareholders’ agreements, voting trusts, or other arrangements
restricting or affecting the voting of the Priveco Common Stock.

 

3.4 Title and Authority of Selling Shareholders. Each of the Selling
Shareholders is and will be as of the Closing, the beneficial owner of and will
have good and marketable title to all of the Priveco Common Stock held by it and
will hold such free and clear of all liens, charges and encumbrances whatsoever;
and such Priveco Common Stock held by such Selling Shareholders have been duly
and validly issued and are outstanding as fully paid and non- assessable common
shares in the capital of Priveco. Each of the Selling Shareholders has due and
sufficient right and authority to enter into this Agreement on the terms and
conditions herein set forth and to transfer the registered, legal and beneficial
title and ownership of the Priveco Common Stock held by it.

 

3.5 Shareholders of Priveco Common Stock. Schedule 1 contains a true and
complete list of the holders of all rights to acquire shares of the Priveco
Common Stock including each holder’s name, address and number of rights to
Priveco Shares held.

 

3.6 Directors and Officers of Priveco. The duly elected or appointed directors
and the duly appointed officers of Priveco are as set out in Schedule 3.

 

3.7 Corporate Records of Priveco. The corporate records of Priveco, as required
to be maintained by it pursuant to all applicable laws, are accurate, complete
and current in all material respects, and the minute book of Priveco is, in all
material respects, correct and contains all records required by all applicable
laws, as applicable, in regards to all proceedings, consents, actions and
meetings of the shareholders and the board of directors of Priveco.

 

3.8 Non-Contravention. Neither the execution, delivery and performance of this
Agreement, nor the consummation of the Transaction, will:

 

(a) conflict with, result in a violation of, cause a default under (with or
without notice, lapse of time or both) or give rise to a right of termination,
amendment, cancellation or acceleration of any obligation contained in or the
loss of any material benefit under, or result in the creation of any lien,
security interest, charge or encumbrance upon any of the material properties or
assets of Priveco or any of its subsidiaries under any term, condition or
provision of any loan or credit agreement, note, debenture, bond, mortgage,
indenture, lease or other agreement, instrument, permit, license, judgment,
order, decree, statute, law, ordinance, rule or regulation applicable to Priveco
or any of its subsidiaries, or any of their respective material property or
assets;

 

(b) violate any provision of the constating documents of Priveco, any of its
subsidiaries or any applicable laws; or

 

(c) violate any order, writ, injunction, decree, statute, rule, or regulation of
any court or governmental or regulatory authority applicable to Priveco, any of
its subsidiaries or any of their respective material property or assets.

 

  - 6 -

   



 

3.9 Actions and Proceedings. To the best knowledge of Priveco, there is no basis
for and there is no action, suit, judgment, claim, demand or proceeding
outstanding or pending, or threatened against or affecting Priveco, any of its
subsidiaries or which involves any of the business, or the properties or assets
of Priveco or any of its subsidiaries that, if adversely resolved or determined,
would have a material adverse effect on the business, operations, assets,
properties, prospects, or conditions of Priveco and its subsidiaries taken as a
whole (a “Priveco Material Adverse Effect”). There is no reasonable basis for
any claim or action that, based upon the likelihood of its being asserted and
its success if asserted, would have such a Priveco Material Adverse Effect.

 

3.10 Compliance.

 

(a) To the best knowledge of Priveco, Priveco and each of its subsidiaries is in
compliance with, is not in default or violation in any material respect under,
and has not been charged with or received any notice at any time of any material
violation of any statute, law, ordinance, regulation, rule, decree or other
applicable regulation to the business or operations of Priveco and its
subsidiaries;

 

(b) To the best knowledge of Priveco, neither Priveco nor any of its
subsidiaries is subject to any judgment, order or decree entered in any lawsuit
or proceeding applicable to its business and operations that would constitute a
Priveco Material Adverse Effect;

 

(c) Each of Priveco and its subsidiaries has duly filed all reports and returns
required to be filed by it with governmental authorities and has obtained all
governmental permits and other governmental consents, except as may be required
after the execution of this Agreement. All of such permits and consents are in
full force and effect, and no proceedings for the suspension or cancellation of
any of them, and no investigation relating to any of them, is pending or to the
best knowledge of Priveco, threatened, and none of them will be adversely
affected by the consummation of the Transaction; and

 

(d) Each of Priveco and its subsidiaries has operated in material compliance
with all laws, rules, statutes, ordinances, orders and regulations applicable to
its business. Neither Priveco nor any of its subsidiaries has received any
notice of any violation thereof, nor is Priveco aware of any valid basis
therefore.

 

3.11 Filings, Consents and Approvals. No filing or registration with, no notice
to and no permit, authorization, consent, or approval of any public or
governmental body or authority or other person or entity is necessary for the
consummation by Priveco or any of its subsidiaries of the Transaction
contemplated by this Agreement or to enable Pubco to continue to conduct
Priveco’s business after the Closing Date in a manner which is consistent with
that in which the business is presently conducted.

 

3.12 Financial Representations. Within 30 days of the Closing Date, Priveco
shall deliver true, correct, and complete copies of the consolidated audited
balance sheet for Priveco dated as of December 31, 2016 and a consolidated
unaudited balance sheet for Priveco dated as of December 31, 2017 (the “Priveco
Accounting Date”), together with related statements of income, cash flows, and
changes in shareholder’s equity for such fiscal years and interim period then
ended (collectively, the “Priveco Financial Statements”). The Priveco Financial
Statements will be:

 

(a) in accordance with the books and records of Priveco;

 

  - 7 -

   



 

(b) present fairly the financial condition of Priveco as of the respective dates
indicated and the results of operations for such periods; and

 

(c) have been prepared in accordance with GAAP.

 

Priveco has not received any advice or notification from its independent
certified public accountants that Priveco has used any improper accounting
practice that would have the effect of not reflecting or incorrectly reflecting
in the Priveco Financial Statements or the books and records of Priveco, any
properties, assets, Liabilities, revenues, or expenses. The books, records, and
accounts of Priveco accurately and fairly reflect, in reasonable detail, the
assets, and Liabilities of Priveco. Priveco has not engaged in any transaction,
maintained any bank account, or used any funds of Priveco, except for
transactions, bank accounts, and funds which have been and are reflected in the
normally maintained books and records of Priveco.

 

3.13 Absence of Undisclosed Liabilities. Neither Priveco nor any of its
subsidiaries has any material Liabilities or obligations either direct or
indirect, matured or unmatured, absolute, contingent or otherwise that exceed
$5,000, which:

 

(a) will not be set forth in the Priveco Financial Statements or have not
heretofore been paid or discharged;

 

(b) did not arise in the regular and ordinary course of business under any
agreement, contract, commitment, lease or plan specifically disclosed in writing
to Pubco; or

 

(c) have not been incurred in amounts and pursuant to practices consistent with
past business practice, in or as a result of the regular and ordinary course of
its business since the date of the last Priveco Financial Statements

 

3.14 Tax Matters.

 

As of the date hereof:

 

(a) each of Priveco and its subsidiaries has timely filed all tax returns in
connection with any Taxes which are required to be filed on or prior to the date
hereof, taking into account any extensions of the filing deadlines which have
been validly granted to Priveco or its subsidiaries, and all such returns are
true and correct in all material respects;

 

(b) each of Priveco and its subsidiaries has paid all Taxes that have become or
are due with respect to any period ended on or prior to the date hereof, and has
established an adequate reserve therefore on its balance sheets for those Taxes
not yet due and payable, except for any Taxes the non-payment of which will not
have a Priveco Material Adverse Effect;

 

(c) neither Priveco nor any of its subsidiaries is presently under or has
received notice of, any contemplated investigation or audit by regulatory or
governmental agency of body or any foreign or state taxing authority concerning
any fiscal year or period ended prior to the date hereof;

 

(d) all Taxes required to be withheld on or prior to the date hereof from
employees for income Taxes, social security Taxes, unemployment Taxes and other
similar withholding Taxes have been properly withheld and, if required on or
prior to the date hereof, have been deposited with the appropriate governmental
agency; and

 

  - 8 -

   



 

(e) to the best knowledge of Priveco, the Priveco Financial Statements will
contain full provision for all Taxes including any deferred Taxes that may be
assessed to Priveco or its subsidiaries for the accounting period ended on the
Priveco Accounting Date or for any prior period in respect of any transaction,
event or omission occurring, or any profit earned, on or prior to the Priveco
Accounting Date or for any profit earned by Priveco on or prior to the Priveco
Accounting Date or for which Priveco is accountable up to such date and all
contingent Liabilities for Taxes have been provided for or disclosed in the
Priveco Financial Statements.

 

3.15 Absence of Changes. Since the Priveco Accounting Date, neither Priveco or
any of its subsidiaries has:

 

(a) incurred any Liabilities, other than Liabilities incurred in the ordinary
course of business consistent with past practice, or discharged or satisfied any
lien or encumbrance, or paid any Liabilities, other than in the ordinary course
of business consistent with past practice, or failed to pay or discharge when
due any Liabilities of which the failure to pay or discharge has caused or will
cause any material damage or risk of material loss to it or any of its assets or
properties;

 

(b) sold, encumbered, assigned or transferred any material fixed assets or
properties except for ordinary course business transactions consistent with past
practice;

 

(c) created, incurred, assumed or guaranteed any indebtedness for money
borrowed, or mortgaged, pledged or subjected any of the material assets or
properties of Priveco or its subsidiaries to any mortgage, lien, pledge,
security interest, conditional sales contract or other encumbrance of any nature
whatsoever;

 

(d) made or suffered any amendment or termination of any material agreement,
contract, commitment, lease or plan to which it is a party or by which it is
bound, or cancelled, modified or waived any substantial debts or claims held by
it or waived any rights of substantial value, other than in the ordinary course
of business;

 

(e) declared, set aside or paid any dividend or made or agreed to make any other
distribution or payment in respect of its capital shares or redeemed, purchased
or otherwise acquired or agreed to redeem, purchase or acquire any of its
capital shares or equity securities;

 

(f) suffered any damage, destruction or loss, whether or not covered by
insurance, that materially and adversely effects its business, operations,
assets, properties or prospects;

 

(g) suffered any material adverse change in its business, operations, assets,
properties, prospects or condition (financial or otherwise);

 

(h) received notice or had knowledge of any actual or threatened labour trouble,
termination, resignation, strike or other occurrence, event or condition of any
similar character which has had or might have an adverse effect on its business,
operations, assets, properties or prospects;

 

(i) made commitments or agreements for capital expenditures or capital additions
or betterments exceeding in the aggregate $5,000;

 

(j) other than in the ordinary course of business, increased the salaries or
other compensation of, or made any advance (excluding advances for ordinary and
necessary business expenses) or loan to, any of its employees or directors or
made any increase in, or any addition to, other benefits to which any of its
employees or directors may be entitled;

 

  - 9 -

   



 

(k) entered into any transaction other than in the ordinary course of business
consistent with past practice; or

 

(l) agreed, whether in writing or orally, to do any of the foregoing.

 

3.16 Absence of Certain Changes or Events. Since the Priveco Accounting Date,
there will have not been:

 

(a) a Priveco Material Adverse Effect; or

 

(b) any material change by Priveco in its accounting methods, principles or
practices.

 

3.17 Subsidiaries. Except as set forth in writing, Priveco does not have any
subsidiaries or agreements of any nature to acquire any subsidiary or to acquire
or lease any other business operations. Each subsidiary of Priveco is a
corporation duly organized, validly existing and in good standing under the laws
of its jurisdiction of incorporation and has the requisite corporate power and
authority to own, lease and to carry on its business as now being conducted.
Each subsidiary of Priveco is duly qualified to do business and is in good
standing as a corporation in each of the jurisdictions in which Priveco owns
property, leases property, does business, or is otherwise required to do so,
where the failure to be so qualified would have a material adverse effect on the
business of Priveco and its subsidiaries taken as a whole. Priveco owns all of
the shares of each subsidiary of Priveco and there are no outstanding options,
warrants, subscriptions, conversion rights, or other rights, agreements, or
commitments obligating any subsidiary of Priveco to issue any additional common
shares of such subsidiary, or any other securities convertible into,
exchangeable for, or evidencing the right to subscribe for or acquire from any
subsidiary of Priveco any shares of such subsidiary.

 

3.18 Personal Property. Each of Priveco and its subsidiaries possesses, and has
good and marketable title of all property necessary for the continued operation
of the business of Priveco and its subsidiaries as presently conducted and as
represented to Pubco. All such property is used in the business of Priveco and
its subsidiaries. All such property is in reasonably good operating condition
(normal wear and tear excepted), and is reasonably fit for the purposes for
which such property is presently used. All material equipment, furniture,
fixtures and other tangible personal property and assets owned or leased by
Priveco and its subsidiaries is owned by Priveco or its subsidiaries free and
clear of all liens, security interests, charges, encumbrances, and other adverse
claims, except as disclosed in Schedule 6.

 

3.19 Intellectual Property

 

3.20 Intellectual Property Assets. Priveco and its subsidiaries own or hold an
interest in all intellectual property assets necessary for the operation of the
business of Priveco and its subsidiaries as it is currently conducted
(collectively, the “Intellectual Property Assets”), including:

 

(a) all functional business names, trading names, registered and unregistered
trademarks, service marks, and applications (collectively, the “Marks”);

 

(b) all patents, patent applications, and inventions, methods, processes and
discover ies that may be patentable (collectively, the “Patents”);

 

(c) all copyrights in both published works and unpublished works (collectively,
the “Copyrights”); and

 

  - 10 -

   



 

(d) all know-how, trade secrets, confidential information, customer lists,
software, technical information, data, process technology, plans, drawings, and
blue prints owned, used, or licensed by Priveco and its subsidiaries as licensee
or licensor (collectively, the “Trade Secrets”).

 

3.21 Employees and Consultants. All employees and consultants of Priveco and its
subsidiaries have been paid all salaries, wages, income and any other sum due
and owing to them by Priveco or its subsidiaries, as at the end of the most
recent completed pay period. Neither Priveco nor any of its subsidiaries is
aware of any labor conflict with any employees that might reasonably be expected
to have a Priveco Material Adverse Effect. To the best knowledge of Priveco, no
employee of Priveco or any of its subsidiaries is in violation of any term of
any employment contract, nondisclosure agreement, non-competition agreement or
any other contract or agreement relating to the relationship of such employee
with Priveco or its subsidiaries or any other nature of the business conducted
or to be conducted by Priveco its subsidiaries.

 

3.22 Real Property. Neither Priveco nor any of its subsidiaries owns any real
property. Each of the leases, subleases, claims or other real property interests
(collectively, the “Leases”) to which Priveco or any of its subsidiaries is a
party or is bound is legal, valid, binding, enforceable and in full force and
effect in all material respects. All rental and other payments required to be
paid by Priveco and its subsidiaries pursuant to any such Leases have been duly
paid and no event has occurred which, upon the passing of time, the giving of
notice, or both, would constitute a breach or default by any party under any of
the Leases. The Leases will continue to be legal, valid, binding, enforceable
and in full force and effect on identical terms following the Closing Date.
Neither Priveco nor any of its subsidiaries has assigned, transferred, conveyed,
mortgaged, deeded in trust, or encumbered any interest in the Leases or the
leasehold property pursuant thereto.

 

3.23 Certain Transactions. Neither Priveco nor any of its subsidiaries is a
guarantor or indemnitor of any indebtedness of any third party, including any
person, firm or corporation.

 

3.24 No Brokers. Neither Priveco nor any of its subsidiaries has incurred any
independent obligation or liability to any party for any brokerage fees, agent’s
commissions, or finder’s fees in connection with the Transaction contemplated by
this Agreement.

 

3.25 Completeness of Disclosure. No representation or warranty by Priveco in
this Agreement nor any certificate, schedule, statement, document or instrument
furnished or to be furnished to Pubco pursuant hereto contains or will contain
any untrue statement of a material fact or omits or will omit to state a
material fact required to be stated herein or therein or necessary to make any
statement herein or therein not materially misleading.

 

4. REPRESENTATIONS AND WARRANTIES OF PUBCO

 

Pubco represents and warrants to Priveco and the Selling Shareholders and
acknowledges that Priveco and the Selling Shareholders are relying upon such
representations and warranties in connection with the execution, delivery and
performance of this Agreement, notwithstanding any investigation made by or on
behalf of Priveco or the Selling Shareholders, as follows:

 

4.1 Organization and Good Standing. Pubco is duly incorporated, organized,
validly existing and in good standing under the laws of the State of Nevada and
has all requisite corporate power and authority to own, lease and to carry on
its business as now being conducted. Pubco is qualified to do business and is in
good standing as a foreign corporation in each of the jurisdictions in which it
owns property, leases property, does business, or is otherwise required to do
so, where the failure to be so qualified would have a material adverse effect on
the businesses, operations, or financial condition of Pubco.

 

  - 11 -

   



 

4.2 Authority. Pubco has all requisite corporate power and authority to execute
and deliver this Agreement and any other document contemplated by this Agreement
(collectively, the “Pubco Documents”) to be signed by Pubco and to perform its
obligations hereunder and to consummate the transactions contemplated hereby.
The execution and delivery of each of the Pubco Documents by Pubco and the
consummation by Pubco of the transactions contemplated hereby have been duly
authorized by its board of directors and no other corporate or shareholder
proceedings on the part of Pubco is necessary to authorize such documents or to
consummate the transactions contemplated hereby. This Agreement has been, and
the other Pubco Documents when executed and delivered by Pubco as contemplated
by this Agreement will be, duly executed and delivered by Pubco and this
Agreement is, and the other Pubco Documents when executed and delivered by
Pubco, as contemplated hereby will be, valid and binding obligations of Pubco
enforceable in accordance with their respective terms, except:

 

(a) as limited by applicable bankruptcy, insolvency, reorganization, moratorium,
and other laws of general application affecting enforcement of creditors’ rights
generally;

 

(b) as limited by laws relating to the availability of specific performance,
injunctive relief, or other equitable remedies; and

 

(c) as limited by public policy.

 

4.3 Capitalization of Pubco. The entire authorized capital stock and other
equity securities of Pubco consists of 200,000,000 shares of common stock with a
par value of $0.001 (the “Pubco Common Stock”). After issuance of the Pubco
Shares, there will be 3,850,000 shares of Pubco Common Stock issued and
outstanding. All of the issued and outstanding shares of Pubco Common Stock have
been duly authorized, are validly issued, were not issued in violation of any
pre-emptive rights and are fully paid and non-assessable, are not subject to
pre- emptive rights and were issued in full compliance with all federal, state,
and local laws, rules and regulations. Except as contemplated by this Agreement,
there are no outstanding options, warrants, subscriptions, phantom shares,
conversion rights, or other rights, agreements, or commitments obligating Pubco
to issue any additional shares of Pubco Common Stock, or any other securities
convertible into, exchangeable for, or evidencing the right to subscribe for or
acquire from Pubco any shares of Pubco Common Stock as of the date of this
Agreement. There are no agreements purporting to restrict the transfer of the
Pubco Common Stock, no voting agreements, voting trusts, or other arrangements
restricting or affecting the voting of the Pubco Common Stock.

 

4.4 Directors and Officers of Pubco. The duly elected or appointed directors and
the duly appointed officers of Pubco are as listed on Schedule 4.

 

4.5 Corporate Records of Pubco. The corporate records of Pubco, as required to
be maintained by it pursuant to the laws of the State of Nevada, are accurate,
complete and current in all material respects, and the minute book of Pubco is,
in all material respects, correct and contains all material records required by
the law of the State of Nevada in regards to all proceedings, consents, actions
and meetings of the shareholders and the board of directors of Pubco.

 

4.6 Non-Contravention. Neither the execution, delivery and performance of this
Agreement, nor the consummation of the Transaction, will:

 

(a) conflict with, result in a violation of, cause a default under (with or
without notice, lapse of time or both) or give rise to a right of termination,
amendment, cancellation or acceleration of any obligation contained in or the
loss of any material benefit under, or result in the creation of any lien,
security interest, charge or encumbrance upon any of the material properties or
assets of Pubco under any term, condition or provision of any loan or credit
agreement, note, debenture, bond, mortgage, indenture, lease or other agreement,
instrument, permit, license, judgment, order, decree, statute, law, ordinance,
rule or regulation applicable to Pubco or any of its material property or
assets;

 

  - 12 -

   



 

(b) violate any provision of the applicable incorporation or charter documents
of Pubco; or

 

(c) violate any order, writ, injunction, decree, statute, rule, or regulation of
any court or governmental or regulatory authority applicable to Pubco or any of
its material property or assets.

 

4.7 Validity of Pubco Common Stock Issuable upon the Transaction. The Pubco
Shares to be issued to the Selling Shareholders upon consummation of the
Transaction in accordance with this Agreement will, upon issuance, have been
duly and validly authorized and, when so issued in accordance with the terms of
this Agreement, will be duly and validly issued, fully paid and non-assessable.

 

4.8 Actions and Proceedings. There is no claim, charge, arbitration, grievance,
action, suit, investigation or proceeding by or before any court, arbiter,
administrative agency or other governmental authority now pending or, to the
best knowledge of Pubco, threatened against Pubco which involves any of the
business, or the properties or assets of Pubco that, if adversely resolved or
determined, would have a material adverse effect on the business, operations,
assets, properties, prospects or conditions of Pubco taken as a whole (a “Pubco
Material Adverse Effect”). There is no reasonable basis for any claim or action
that, based upon the likelihood of its being asserted and its success if
asserted, would have such a Pubco Material Adverse Effect.

 

4.9 Compliance.

 

(a) To the best knowledge of Pubco, Pubco is in compliance with, is not in
default or violation in any material respect under, and has not been charged
with or received any notice at any time of any material violation of any
statute, law, ordinance, regulation, rule, decree or other applicable regulation
to the business or operations of Pubco;

 

(b) To the best knowledge of Pubco, Pubco is not subject to any judgment, order
or decree entered in any lawsuit or proceeding applicable to its business and
operations that would constitute a Pubco Material Adverse Effect;

 

(c) Pubco has duly filed all reports and returns required to be filed by it with
governmental authorities and has obtained all governmental permits and other
governmental consents, except as may be required after the execution of this
Agreement. All of such permits and consents are in full force and effect, and no
proceedings for the suspension or cancellation of any of them, and no
investigation relating to any of them, is pending or to the best knowledge of
Pubco, threatened, and none of them will be affected in a material adverse
manner by the consummation of the Transaction; and

 

(d) Pubco has operated in material compliance with all laws, rules, statutes,
ordinances, orders and regulations applicable to its business. Pubco has not
received any notice of any violation thereof, nor is Pubco aware of any valid
basis therefore.

 



  - 13 -

   



 

4.10 Filings, Consents and Approvals. No filing or registration with, no notice
to and no permit, authorization, consent, or approval of any public or
governmental body or authority or other person or entity is necessary for the
consummation by Pubco of the Transaction contemplated by this Agreement to
continue to conduct its business after the Closing Date in a manner which is
consistent with that in which it is presently conducted.

 

4.11 Absence of Undisclosed Liabilities. Pubco has no material Liabilities or
obligations either direct or indirect, matured or unmatured, absolute,
contingent or otherwise, which:

 

(a) did not arise in the regular and ordinary course of business under any
agreement, contract, commitment, lease or plan specifically disclosed in writing
to Priveco; or

 

(b) have not been incurred in amounts and pursuant to practices consistent with
past business practice, in or as a result of the regular and ordinary course of
its business.

 

4.12 Tax Matters.

 

As of the date hereof:

 

(a) Pubco has timely filed all tax returns in connection with any Taxes which
are required to be filed on or prior to the date hereof, taking into account any
extensions of the filing deadlines which have been validly granted to them, and
all such returns are true and correct in all material respects;

 

(b) Pubco has paid all Taxes that have become or are due with respect to any
period ended on or prior to the date hereof;

 

(c) Pubco is not presently under and has not received notice of, any
contemplated investigation or audit by the Canada Revenue Agency or the Internal
Revenue Service or any foreign or state taxing authority concerning any fiscal
year or period ended prior to the date hereof; and

 

All Taxes required to be withheld on or prior to the date hereof from employees
for income Taxes, social security Taxes, unemployment Taxes and other similar
withholding Taxes have been properly withheld and, if required on or prior to
the date hereof, have been deposited with the appropriate governmental agency

 

4.13 No liabilities. Pubco has no liabilities or obligations whatsoever.

 

4.14 Absence of Changes. Except as contemplated in this Agreement, Pubco has
not:

 

(a) incurred any Liabilities, other than Liabilities incurred in the ordinary
course of business consistent with past practice, or discharged or satisfied any
lien or encumbrance, or paid any Liabilities, other than in the ordinary course
of business consistent with past practice, or failed to pay or discharge when
due any Liabilities of which the failure to pay or discharge has caused or will
cause any material damage or risk of material loss to it or any of its assets or
properties;

 

(b) sold, encumbered, assigned or transferred any material fixed assets or
properties;

 

(c) created, incurred, assumed or guaranteed any indebtedness for money
borrowed, or mortgaged, pledged or subjected any of the material assets or
properties of Pubco to any mortgage, lien, pledge, security interest,
conditional sales contract or other encumbrance of any nature whatsoever;

 

  - 14 -

   



 

(d) made or suffered any amendment or termination of any material agreement,
contract, commitment, lease or plan to which it is a party or by which it is
bound, or cancelled, modified or waived any substantial debts or claims held by
it or waived any rights of substantial value, other than in the ordinary course
of business;

 

(e) declared, set aside or paid any dividend or made or agreed to make any other
distribution or payment in respect of its capital shares or redeemed, purchased
or otherwise acquired or agreed to redeem, purchase or acquire any of its
capital shares or equity securities;

 

(f) suffered any damage, destruction or loss, whether or not covered by
insurance, that materially and adversely effects its business, operations,
assets, properties or prospects;

 

(g) suffered any material adverse change in its business, operations, assets,
properties, prospects or condition (financial or otherwise);

 

(h) received notice or had knowledge of any actual or threatened labor trouble,
termination, resignation, strike or other occurrence, event or condition of any
similar character which has had or might have an adverse effect on its business,
operations, assets, properties or prospects;

 

(i) made commitments or agreements for capital expenditures or capital additions
or betterments exceeding in the aggregate $5,000;

 

(j) other than in the ordinary course of business, increased the salaries or
other compensation of, or made any advance (excluding advances for ordinary and
necessary business expenses) or loan to, any of its employees or directors or
made any increase in, or any addition to, other benefits to which any of its
employees or directors may be entitled;

 

(k) entered into any transaction other than in the ordinary course of business
consistent with past practice; or

 

(l) agreed, whether in writing or orally, to do any of the foregoing.

 

4.15 Absence of Certain Changes or Events. There has not been:

 

(a) a Pubco Material Adverse Effect; or

 

(b) any material change by Pubco in its accounting methods, principles or
practices.

 

4.16 Subsidiaries. Pubco does not have any subsidiaries or agreements of any
nature to acquire any subsidiary or to acquire or lease any other business
operations.

 

4.17 Personal Property. There are no material equipment, furniture, fixtures and
other tangible personal property and assets owned or leased by Pubco.

 

4.18 Employees and Consultants. Pubco does not have any employees or
consultants.

 

4.19 Material Contracts and Transactions. Other than as expressly contemplated
by this Agreement, there are no material contracts, agreements, licenses,
permits, arrangements, commitments, instruments, understandings or contracts,
whether written or oral, express or implied, contingent, fixed or otherwise, to
which Pubco is a party except as disclosed in writing to Priveco.

 

  - 15 -

   



 

4.20 No Brokers. Pubco has not incurred any obligation or liability to any party
for any brokerage fees, agent’s commissions, or finder’s fees in connection with
the Transaction contemplated by this Agreement.

 

4.21 Completeness of Disclosure. No representation or warranty by Pubco in this
Agreement nor any certificate, schedule, statement, document or instrument
furnished or to be furnished to Priveco pursuant hereto contains or will contain
any untrue statement of a material fact or omits or will omit to state a
material fact required to be stated herein or therein or necessary to make any
statement herein or therein not materially misleading.

 

5. CLOSING CONDITIONS

 

5.1 Conditions Precedent to Closing by Pubco. The obligation of Pubco to
consummate the Transaction is subject to the satisfaction or written waiver of
the conditions set forth below by a date mutually agreed upon by the parties
hereto in writing and in accordance with Section 7. The Closing of the
Transaction contemplated by this Agreement will be deemed to mean a waiver of
all conditions to Closing. These conditions precedent are for the benefit of
Pubco and may be waived by Pubco in its sole discretion.

 

5.2 Representations and Warranties. The representations and warranties of
Priveco and the Selling Shareholders set forth in this Agreement will be true,
correct and complete in all respects as of the Closing Date, as though made on
and as of the Closing Date and Priveco will have delivered to Pubco a
certificate dated as of the Closing Date, to the effect that the representations
and warranties made by Priveco in this Agreement are true and correct.

 

5.3 Performance. All of the covenants and obligations that Priveco and the
Selling Shareholders are required to perform or to comply with pursuant to this
Agreement at or prior to the Closing must have been performed and complied with
in all material respects.

 

5.4 Transaction Documents. This Agreement, the Priveco Documents, the Priveco
Financial Statements and all other documents necessary or reasonably required to
consummate the Transaction, all in form and substance reasonably satisfactory to
Pubco, will have been executed and delivered to Pubco.

 

5.5 Secretar y’s Certificate – Priveco. Pubco will have received a certificate
from the Secretary of Priveco attaching:

 

(a) a copy of Priveco’s Certificate of Incorporation, Articles of Incorporation
and all other incorporation documents, as amended through the Closing Date; and

 

(b) copies of resolutions duly adopted by the board of directors of Priveco
approving the execution and delivery of this Agreement and the consummation of
the transactions contemplated herein.

 

5.6 Legal Opinion – Priveco. Pubco will have received an opinion, dated as of
the Closing Date, from counsel for Priveco, and such other local or special
counsel as is appropriate, all of which opinion will be in the form and
substance reasonably satisfactory to Pubco and its counsel.

 

5.7 Third Party Consents. Pubco will have received duly executed copies of all
third party consents and approvals contemplated by this Agreement, in form and
substance reasonably satisfactory to Pubco.

 

5.8 Employment Agreements. Pubco will have received from Priveco copies of all
agreements or arrangements that evidence the employment of all of the hourly and
salaried employees of Priveco as set out on 7 attached hereto, which constitute
all of the employees reasonably necessary to operate the business of Priveco
substantially as presently operated.

 

  - 16 -

   



 

5.9 No Material Adverse Change. No Priveco Material Adverse Effect will have
occurred since the date of this Agreement.

 

5.10 No Action. No suit, action, or proceeding will be pending or threatened
which would:

 

(a) prevent the consummation of any of the transactions contemplated by this
Agreement; or

 

(b) cause the Transaction to be rescinded following consummation.

 

5.11 Outstanding Shares. Within 30 days of the Closing Date, Priveco will have
no more than 100,000 shares of Priveco Common Stock issued and outstanding on
the Closing Date.

 

5.12 Due Diligence Review of Financial Statements. Pubco and its accountants
will be reasonably satisfied with their due diligence investigation and review
of the Priveco Financial Statements.

 

5.13 Due Diligence Generally. Pubco and its solicitors will be reasonably
satisfied with their due diligence investigation of Priveco that is reasonable
and customary in a transaction of a similar nature to that contemplated by the
Transaction, including:

 

(a) materials, documents and information in the possession and control of
Priveco and the Selling Shareholders which are reasonably germane to the
Transaction;

 

(b) a physical inspection of the assets of Priveco by Pubco or its
representatives; and title to the material assets of Priveco.

 

5.14 Compliance with Securities Laws. Pubco will have received evidence
satisfactory to Pubco that the Pubco Securities issuable in the Transaction will
be issuable without registration pursuant to the Securities Act in reliance on
an exemption from the registration requirements of the Securities Act provided
by Regulation S and/or Regulation D.

 

In order to establish the availability of the safe harbor from the registration
requirements of the Securities Act for the issuance of Pubco Securities to each
Selling Shareholder or their nominees, Priveco will deliver to Pubco on Closing,
the applicable Certificate duly executed by each Selling Shareholder.

 

5.15 Conditions Precedent to Closing by Priveco. The obligation of Priveco and
the Selling Shareholders to consummate the Transaction is subject to the
satisfaction or written waiver of the conditions set forth below by a date
mutually agreed upon by the parties hereto in writing and in accordance with
Section 7. The Closing of the Transaction will be deemed to mean a waiver of all
conditions to Closing. These conditions precedent are for the benefit of Priveco
and the Selling Shareholders and may be waived by Priveco and the Selling
Shareholders in their discretion.

 

5.16 Representations and Warranties. The representations and warranties of Pubco
set forth in this Agreement will be true, correct and complete in all respects
as of the Closing Date, as though made on and as of the Closing Date and Pubco
will have delivered to Priveco a certificate dated the Closing Date, to the
effect that the representations and warranties made by Pubco in this Agreement
are true and correct.

 

5.17 Performance. All of the covenants and obligations that Pubco are required
to perform or to comply with pursuant to this Agreement at or prior to the
Closing must have been performed and complied with in all material respects.
Pubco must have delivered each of the documents required to be delivered by it
pursuant to this Agreement.

 

  - 17 -

   



 

5.18 Transaction Documents. This Agreement, the Pubco Documents and all other
documents necessary or reasonably required to consummate the Transaction, all in
form and substance reasonably satisfactory to Priveco, will have been executed
and delivered by Pubco.

 

5.19 Secretar y’ s Certificate - Pubco. Priveco will have received a certificate
from the Secretary of Pubco attaching:

 

(a) a copy of Pubco’s Articles of Incorporation and Bylaws, as amended through
the Closing Date; and

 

(b) copies of resolutions duly adopted by the board of directors of Pubco
approving the execution and delivery of this Agreement and the consummation of
the transactions contemplated herein.

 

5.20 Legal Opinion – Pubco. Priveco will have received a legal opinion, dated as
of the Closing Date, from counsel for Pubco, and such other local or special
legal counsel as is appropriate, all of which opinion shall be in the form and
substance reasonably satisfactory to Priveco and its counsel.

 

5.21 Third Party Consents. Priveco will have received from Pubco duly executed
copies of all third-party consents, permits, authorisations and approvals of any
public, regulatory or governmental body or authority or person or entity
contemplated by this Agreement, in the form and substance reasonably
satisfactory to Priveco.

 

5.22 No Material Adverse Change. No Pubco Material Adverse Effect will have
occurred since the date of this Agreement.

 

5.23 No Action. No suit, action, or proceeding will be pending or threatened
before any governmental or regulatory authority wherein an unfavorable judgment,
order, decree, stipulation, injunction or charge would:

 

(a) prevent the consummation of any of the transactions contemplated by this
Agreement; or

 

(b) cause the Transaction to be rescinded following consummation.

 

5.24 Outstanding Shares. Immediately after the Closing Date, Pubco will have
14,100,000 common shares issued and outstanding in the capital of Pubco.

 

5.25 Due Diligence Generally. Priveco will be reasonably satisfied with their
due diligence investigation of Pubco that is reasonable and customary in a
transaction of a simi lar nature to that contemplated by the Transaction.

 

6. ADDITIONAL COVENANTS OF THE PARTIES

 

6.1 Access and Investigation. Between the date of this Agreement and the Closing
Date, Priveco, on the one hand, and Pubco, on the other hand, will, and will
cause each of their respective representatives to:

 

(a) afford the other and its representatives full and free access to its
personnel, properties, assets, contracts, books and records, and other documents
and data;

 

(b) furnish the other and its representatives with copies of all such contracts,
books and records, and other existing documents and data as required by this
Agreement and as the other may otherwise reasonably request; and

 

  - 18 -

   



  

(c) furnish the other and its representatives with such additional financial,
operating, and other data and information as the other may reasonably request.

 

All of such access, investigation and communication by a party and its
representatives will be conducted during normal business hours and in a manner
designed not to interfere unduly with the normal business operations of the
other party. Each party will instruct its auditors to cooperate with the other
party and its representatives in connection with such investigations.

 

6.2 Confidentiality. All information regarding the business of Priveco
including, without limitation, financial information that Priveco provides to
Pubco during Pubco’s due diligence investigation of Priveco will be kept in
strict confidence by Pubco and will not be used (except in connection with due
diligence), dealt with, exploited or commercialized by Pubco or disclosed to any
third party (other than Pubco’s professional accounting and legal advisors)
without the prior written consent of Priveco. If the Transaction contemplated by
this Agreement does not proceed for any reason, then upon receipt of a written
request from Priveco, Pubco will immediately return to Priveco (or as directed
by Priveco) any information received regarding Priveco’s business. Likewise, all
information regarding the business of Pubco including, without limitation,
financial information that Pubco provides to Priveco during its due diligence
investigation of Pubco will be kept in strict confidence by Priveco and will not
be used (except in connection with due diligence), dealt with, exploited or
commercialized by Priveco or disclosed to any third party (other than Priveco’s
professional accounting and legal advisors) without Pubco’s prior written
consent. If the Transaction contemplated by this Agreement does not proceed for
any reason, then upon receipt of a written request from Pubco, Priveco will
immediately return to Pubco (or as directed by Pubco) any information received
regarding Pubco’s business.

 

6.3 Notification. Between the date of this Agreement and the Closing Date, each
of the parties to this Agreement will promptly notify the other parties in
writing if it becomes aware of any fact or condition that causes or constitutes
a material breach of any of its representations and warranties as of the date of
this Agreement, if it becomes aware of the occurrence af ter the date of this
Agreement of any fact or condition that would cause or constitute a material
breach of any such representation or warranty had such representation or
warranty been made as of the time of occurrence or discovery of such fact or
condition. Should any such fact or condition require any change in the Schedules
relating to such party, such party will promptly deliver to the other parties a
supplement to the Schedules specifying such change. During the same period, each
party will promptly notify the other parties of the occurrence of any material
breach of any of its covenants in this Agreement or of the occurrence of any
event that may make the satisfaction of such conditions impossible or unlikely.

 

6.4 Conduct of Priveco and Pubco Business Prior to Closing. From the date of
this Agreement to the Closing Date, and except to the extent that Pubco
otherwise consents in writing, Priveco will operate its business substantially
as presently operated and only in the ordinary course and in compliance with all
applicable laws, and use its best efforts to preserve intact its good reputation
and present business organization and to preserve its relationships with persons
having business dealings with it. Likewise, from the date of this Agreement to
the Closing Date, and except to the extent that Priveco otherwise consents in
writing, Pubco will operate its business substantially as presently operated and
only in the ordinary course and in compliance with all applicable laws, and use
its best efforts to preserve intact its good reputation and present business
organization and to preserve its relationships with persons having business
dealings with it.

 

  - 19 -

   



 

 

6.5 Certain Acts Prohibited – Priveco. Except as expressly contemplated by this
Agreement or for purposes in furtherance of this Agreement, between the date of
this Agreement and the Closing Date, Priveco will not, without the prior written
consent of Pubco:

 

(a) amend its Certificate of Incorporation, Articles of Incorporation or other
incorporation documents;

 

(b) incur any liability or obligation other than in the ordinary course of
business or encumber or permit the encumbrance of any properties or assets of
Priveco except in the ordinary course of business;

 

(c) dispose of or contract to dispose of any Priveco property or assets,
including the Intellectual Property Assets, except in the ordinary course of
business consistent with past practice;

 

(d) issue, deliver, sell, pledge or otherwise encumber or subject to any lien
any shares of the Priveco Common Stock, or any rights, warrants or options to
acquire, any such shares, voting securities or convertible securities;

 

not:

 

(e) declare, set aside or pay any dividends on, or make any other distributions
in respect of the Priveco Common Stock, or

 

(f) split, combine or reclassify any Priveco Common Stock or issue or authorize
the issuance of any other securities in respect of, in lieu of or in
substitution for shares of Priveco Common Stock; or

 

(g) not materially increase benefits or compensation expenses of Priveco, other
than as contemplated by the terms of any employment agreement in existence on
the date of this Agreement, increase the cash compensation of any director,
executive officer or other key employee or pay any benefit or amount not
required by a plan or arrangement as in effect on the date of this Agreement to
any such person.

 

6.6 Certain Acts Prohibited - Pubco. Except as expressly contemplated by this
Agreement, between the date of this Agreement and the Closing Date, Pubco will
not, without the prior written consent of Priveco:

 

(a) incur any liability or obligation or encumber or permit the encumbrance of
any properties or assets of Pubco except in the ordinary course of business
consistent with past practice;

 

(b) dispose of or contract to dispose of any Pubco property or assets except in
the ordinary course of business consistent with past practice;

 

(c) declare, set aside or pay any dividends on, or make any other distributions
in respect of the Pubco Common Stock;

 

(d) grant any rights to acquire securities or instruments which could be
converted into Pubco securities; or

 

(e) increase benefits or compensation expenses of Pubco, increase the cash
compensation of any director, executive officer or other key employee or pay any
benefit or amount to any such person.

 

  - 20 -

   



  

6.7 Public Announcements. Pubco and Priveco each agree that they will not
release or issue any reports or statements or make any public announcements
relating to this Agreement or the Transaction contemplated herein without the
prior written consent of the other party, except as may be required upon written
advice of counsel to comply with applicable laws or regulatory requirements
after consulting with the other party hereto and seeking their reasonable
consent to such announcement.

 

6.8 Employment Agreements. Between the date of this Agreement and the Closing
Date, Priveco will have made necessary arrangements to employ all of the hourly
and salaried employees of Priveco reasonably necessary to operate such business
substantially as presently operated. Priveco agrees to provide copies of all
such agreements and arrangements that evidence such employment at or prior to
Closing.

 

7. CLOSING

 

7.1 Closing. The Closing shall take place on the Closing Date at the offices of
the lawyers for Pubco or at such other location as agreed to by the parties.
Notwithstanding the location of the Closing, each party agrees that the Closing
may be completed by the exchange of undertakings between the respective legal
counsel for Priveco and Pubco, provided such undertakings are satisfactory to
each party’s respective legal counsel.

 

7.2 Closing Deliveries of Priveco and the Selling Shareholders. At Closing,
Priveco and the Selling Shareholders will deliver or cause to be delivered the
following, fully executed and in the form and substance reasonably satisfactory
to Pubco:

 

(a) copies of all resolutions and/or consent actions adopted by or on behalf of
the board of directors of Priveco evidencing approval of this Agreement and the
Transaction;

 

(b) if any of the Selling Shareholders appoint any person, by power of attorney
or equivalent, to execute this Agreement or any other agreement, document,
instrument or certificate contemplated by this agreement, on behalf of the
Selling Shareholder, a valid and binding power of attorney or equivalent from
such Selling Shareholder;

 

(c) share certificates representing the Priveco Shares as required by this
Agreement; all certificates and other documents required by Sections 3.2 and 5.4
of this Agreement; a certificate of an officer of Priveco, dated as of Closing,
certifying that:

 

(i) each covenant and obligation of Priveco has been complied with; and

 

(ii) each representation, warranty and covenant of Priveco is true and correct
at the Closing as if made on and as of the Closing;

 

(d) the Priveco Documents and any other necessary documents, each duly executed
by Priveco, as required to give effect to the Transaction.

 

7.3 Closing Deliveries of Pubco. At Closing, Pubco will deliver or cause to be
delivered the following, fully executed and in the form and substance reasonably
satisfactory to Priveco:

 

(a) copies of all resolutions and/or consent actions adopted by or on behalf of
the board of directors of Pubco evidencing approval of this Agreement and the
Transaction;

 

(b) all certificates and other documents required by this Agreement; a
certificate of an officer of Pubco, dated as of Closing, certifying that: each
covenant and obligation of Pubco has been complied with; and

 

  - 21 -

   



  

(c) each representation, warranty and covenant of Pubco is true and correct at
the Closing as if made on and as of the Closing; and

 

(d) the Pubco Documents and any other necessary documents, each duly executed by
Pubco, as required to give effect to the Transaction.

 

7.4 Delivery of Financial Statements. Within 30 days of the Closing Date,
Priveco will have delivered to Pubco the Priveco Financial Statements, which
financial statements will include audited financial statements for the fiscal
year ended December 31, 2016, prepared in accordance with GAAP and audited by an
independent auditor registered with the Public Company Accounting Oversight
Board in the United States.

 

7.5 Additional Closing Delivery of Pubco. At Closing, Pubco will deliver or
cause to be delivered the share certificates representing the Pubco Securities.

 

8. TERMINATION

 

8.1 Termination. This Agreement may be terminated at any time prior to the
Closing Date contemplated hereby by:

 

(a) mutual agreement of Pubco and Priveco;

 

(b) Pubco, if there has been a material breach by Priveco or any of the Selling
Shareholders of any material representation, warranty, covenant or agreement set
forth in this Agreement on the part of Priveco or the Selling Shareholders that
is not cured, to the reasonable satisfaction of Pubco, within ten business days
after notice of such breach is given by Pubco (except that no cure period will
be provided for a breach by Priveco or the Selling Shareholders that by its
nature cannot be cured);

 

(c) Priveco, if there has been a material breach by Pubco of any material
representation, warranty, covenant or agreement set forth in this Agreement on
the part of Pubco that is not cured by the breaching party, to the reasonable
satisfaction of Priveco, within ten business days after notice of such breach is
given by Priveco (except that no cure period will be provided for a breach by
Pubco that by its nature cannot be cured);

 

(d) Pubco or Priveco, if the Transaction contemplated by this Agreement has not
been consummated prior to January 31, 2018, unless the parties hereto agree to
extend such date in writing; or

 

(e) Pubco or Priveco if any permanent injunction or other order of a
governmental entity of competent authority preventing the consummation of the
Transaction contemplated by this Agreement has become final and non-appealable.

 

8.2 Effect of Termination. In the event of the termination of this Agreement as
provided in Section 8, this Agreement will be of no further force or effect,
provided, however, that no termination of this Agreement will relieve any party
of liability for any breaches of this Agreement that are based on a wrongful
refusal or failure to perform any obligations.

 

9. INDEMNIFICATION, REMEDIES, SURVIVAL

 

9.1 Certain Definitions. For the purposes of this Article 9, the terms “Loss”
and “Losses” mean any and all demands, claims, actions or causes of action,
assessments, losses, damages, Liabilities, costs, and expenses, including
without limitation, interest, penalties, fines and reasonable attorneys,
accountants and other professional fees and expenses, but excluding any
indirect, consequential or punitive damages suffered by Pubco or Priveco
including damages for lost profits or lost business opportunities.

 

  - 22 -

   



  

9.2 Agreement of Priveco to Indemnify. Priveco will indemnify, defend, and hold
harmless, to the full extent of the law, Pubco and its shareholders from,
against, and in respect of any and all Losses asserted against, relating to,
imposed upon, or incurred by Pubco and its shareholders by reason of, resulting
from, based upon or arising out of:

 

(a) the breach by Priveco of any representation or warranty of Priveco contained
in or made pursuant to this Agreement, any Priveco Document or any certificate
or other instrument delivered pursuant to this Agreement; or

 

(b) the breach or partial breach by Priveco of any covenant or agreement of
Priveco made in or pursuant to this Agreement, any Priveco Document or any
certificate or other instrument delivered pursuant to this Agreement.

 

9.3 Agreement of the Pubco Directors to Indemnify. The Pubco directors will
indemnify, defend, and hold harmless, to the full extent of the law, Priveco and
the Selling Shareholders from, against, and in respect of any and all Losses
asserted against, relating to, imposed upon, or incurred by Priveco and its
shareholders by reason of, resulting from, based upon or arising out of:

 

(a) any breach by Pubco of this Agreement; or

 

(b) any misstatement, misrepresentation or breach of the representations and
warranties made by Pubco contained in this Agreement.

 

9.4 Agreement of Pubco to Indemnify. Pubco will indemnify, defend, and hold
harmless, to the full extent of the law, Priveco and the Selling Shareholders
from, against, for, and in respect of any and all Losses asserted against,
relating to, imposed upon, or incurred by Priveco and the Selling Shareholders
by reason of, resulting from, based upon or arising out of:

 

(a) the breach by Pubco of any representation or warranty of Pubco contained in
or made pursuant to this Agreement, any Pubco Document or any certificate or
other instrument delivered pursuant to this Agreement; or

 

(b) the breach or partial breach by Pubco of any covenant or agreement of Pubco
made in or pursuant to this Agreement, any Pubco Document or any certificate or
other instrument delivered pursuant to this Agreement.

 

10. MISCELLANEOUS PROVISIONS

 

10.1 Effectiveness of Representations; Survival. Each party is entitled to rely
on the representations, warranties and agreements of each of the other parties
and all such representation, warranties and agreement will be effective
regardless of any investigation that any party has undertaken or failed to
undertake. Unless otherwise stated in this Agreement, and except for instances
of fraud, the representations, warranties and agreements will survive the
Closing Date and continue in full force and effect until one (1) year after the
Closing Date.

 

10.2 Further Assurances. Each of the parties hereto will co-operate with the
others and execute and deliver to the other parties hereto such other
instruments and documents and take such other actions as may be reasonably
requested from time to time by any other party hereto as necessary to carry out,
evidence, and confirm the intended purposes of this Agreement.

 

  - 23 -

   



  

10.3 Amendment. This Agreement may not be amended except by an instrument in
writing signed by each of the parties.

 

10.4 Expenses. Pubco will bear all costs incurred in connection with the
preparation, execution and performance of this Agreement and the Transaction
contemplated hereby, including all fees and expenses of agents, representatives
and accountants; provided that Pubco and Priveco will bear its respective legal
costs incurred in connection with the preparation, execution and performance of
this Agreement and the Transaction contemplated hereby.

 

10.5 Entire Agreement. This Agreement, the schedules attached hereto and the
other documents in connection with this transaction contain the entire agreement
between the parties with respect to the subject matter hereof and supersede all
prior arrangements and understandings, both written and oral, expressed or
implied, with respect thereto. Any preceding correspondence or offers are
expressly superseded and terminated by this Agreement.

 

10.6 Notices. All notices and other communications required or permitted under
to this Agreement must be in writing and will be deemed given if sent by
personal delivery, faxed with electronic confirmation of delivery,
internationally-recognized express courier or registered or certified mail
(return receipt requested), postage prepaid, to the parties at the following
addresses (or at such other address for a party as will be specified by like
notice):

 

(a) If to Priveco or any of the Selling Shareholders:

 

Analog Nest Technologies, Inc.

 

244 Madison Avenue

New York, NY 10016-2817

 

Attention: Paul Gonzalez, President

 

(b) If to Pubco

 

UPPERSOLUTION COM INC.,

 

153 W.Lake Mead Parkway #2240

Henderson, NV 89015

 

Attention: Kevin So, President and CEO

 

All such notices and other communications will be deemed to have been received:
in the case of personal delivery, on the date of such delivery;

 

(c) in the case of a fax, when the party sending such fax has received
electronic confirmation of its delivery;

 

(d) in the case of delivery by internationally-recognized express courier, on
the business day following dispatch; and

 

(e) in the case of mailing, on the fifth business day following mailing.

 

10.7 Headings. The headings contained in this Agreement are for convenience
purposes only and will not affect in any way the meaning or interpretation of
this Agreement.

 

10.8 Benefits. This Agreement is and will only be construed as for the benefit
of or enforceable by those persons party to this Agreement.

 

  - 24 -

   



  

10.9 Assignment. This Agreement may not be assigned (except by operation of law)
by any party without the consent of the other parties.

 

10.10 Governing Law. This Agreement will be governed by and construed in
accordance with the laws of the State of Nevada applicable to contracts made and
to be performed therein.

 

10.11 Construction. The language used in this Agreement will be deemed to be the
language chosen by the parties to express their mutual intent, and no rule of
strict construction will be applied against any party.

 

10.12 Gender. All references to any party will be read with such changes in
number and gender as the context or reference requires.

 

10.13 Business Days. If the last or appointed day for the taking of any action
required or the expiration of any rights granted herein shall be a Saturday,
Sunday or a legal holiday in the Province of British Columbia, then such action
may be taken or right may be exercised on the next succeeding day which is not a
Saturday, Sunday or such a legal holiday.

 

10.14 Counterparts. This Agreement may be executed in one or more counterparts,
all of which will be considered one and the same agreement and will become
effective when one or more counterparts have been signed by each of the parties
and delivered to the other parties, it being understood that all parties need
not sign the same counterpart.

 

10.15 Electronic Execution. This Agreement may be executed by delivery of
executed signature pages by email, fax or such other electronic means and such
electronic execution will be effective for all purposes.

 

10.16 Schedules and Exhibits. The schedules and exhibits are attached to this
Agreement and incorporated herein.

 

  - 25 -

   



  

IN WITNESS WHEREOF the parties hereto have executed this Agreement as of the day
and year first above written.

 



UPPERSOLUTION COM, INC.       Per: Kevin So

 

Authorized Signatory     Name: Kevin So     Title: President/CEO  

 

 

 

ANALOG NEST TECHNOLOGIES, INC.

 

 

  

 

Per:

Paul Gonzalez

 

 

Authorized Signatory

 

 

Name: Paul Gonzalez

 

 

Title: President

 



 



  - 26 -

   



 

SCHEDULE 1

 

LIST OF SELLING SHAREHOLDERS OF ANALOG NEST TECHNOLOGIES, INC.

 

 

Shareholder Name and Address

 

Number of Shares

 

Percentage of Ownership

Paul Gonzalez

Global Gateway 8, Rue de la Perle

Providence, Mahe

Seychelles

 

100,000

 

100%

 



 

   



 

SCHEDULE 2A

 

TO THE SHARE EXCHANGE AGREEMENT AMONG UPPERSOLUTION COM INC, ANALOG

NEST TECHNOLOGIES, INC. AND THE SELLING SHAREHOLDERS AS

SET OUT IN THE SHARE EXCHANGE AGREEMENT

 

CERTIFICATE OF NON-U.S. SHAREHOLDER

 

In connection with the issuance of common stock (the “Pubco Shares” and,
together with the Pubco Shares, the “Pubco Securities”) of UPPERSOLUTION COM
INC, a Nevada corporation (“Pubco”), to the undersigned, pursuant to that
certain Share Exchange Agreement dated January 10 , 2018 (the “Agreement”),
among Pubco, Analog Nest Technologies, Inc., a company incorporated pursuant to
the laws of the State of Nevada (“Priveco”) and the shareholders of Priveco as
set out in the Agreement (each, a “Selling Shareholder”), the undersigned hereby
agrees, acknowledges, represents and warrants that:

 

1. the undersigned is not a “U.S. Person” as such term is defined by Rule 902 of
Regulation S under the United States Securities Act of 1933, as amended (“U.S.
Securities Act”) (the definition of which includes, but is not limited to, an
individual resident in the U.S. and an estate or trust of which any executor or
administrator or trust, respectively is a U.S. Person and any partnership or
corporation organized or incorporated under the laws of the U.S.);

 

2. none of the Pubco Securities have been or will be registered under the U.S.
Securities Act, or under any state securities or “blue sky” laws of any state of
the United States, and may not be offered or sold in the United States or,
directly or indirectly, to U.S. Persons, as that term is defined in Regulation
S, except in accordance with the provisions of Regulation S or pursuant to an
exemption from, or in a transaction not subject to, the registration
requirements of the U.S. Securities Act and in compliance with any applicable
state and foreign securities laws;

 

3. the undersigned understands and agrees that offers and sales of any of the
Pubco Securities prior to the expiration of a period of one year after the date
of original issuance of the Pubco Securities (the one year period hereinafter
referred to as the Distribution Compliance Period) shall only be made in
compliance with the safe harbor provisions set forth in Regulation S, pursuant
to the registration provisions of the U.S. Securities Act or an exemption
therefrom, and that all offers and sales after the Distribution Compliance
Period shall be made only in compliance with the registration provisions of the
U.S. Securities Act or an exemption therefrom and in each case only in
accordance with applicable state and foreign securities laws;

 

4. the undersigned understands and agrees not to engage in any hedging
transactions involving any of the Pubco Securities unless such transactions are
in compliance with the provisions of the

U.S. Securities Act and in each case only in accordance with applicable state
and provincial

securities laws;

 

5. the undersigned is acquiring the Pubco Securities for investment only and not
with a view to resale or distribution and, in particular, it has no intention to
distribute either directly or indirectly any of the Pubco Securities in the
United States or to U.S. Persons;

 

6. the undersigned has not acquired the Pubco Securities as a result of, and
will not itself engage in, any directed selling efforts (as defined in
Regulation S under the U.S. Securities Act) in the United States in respect of
the Pubco Securities which would include any activities undertaken for the
purpose of, or that could reasonably be expected to have the effect of,
conditioning the market in the United States for the resale of any of the Pubco
Securities; provided, however, that the undersigned may sell or otherwise
dispose of the Pubco Securities pursuant to registration thereof under the U.S.
Securities Act and any applicable state and provincial securities laws or under
an exemption from such registration requirements;

 

  - 2 -

   



  

7. the statutory and regulatory basis for the exemption claimed for the sale of
the Pubco Securities, although in technical compliance with Regulation S, would
not be available if the offering is part of a plan or scheme to evade the
registration provisions of the U.S. Securities Act or any applicable state and
provincial securities laws;

 

8. the undersigned has not undertaken, and will have no obligation, to register
any of the Pubco Securities under the U.S. Securities Act;

 

9. Pubco is entitled to rely on the acknowledgements, agreements,
representations and warranties and the statements and answers of the Selling
Shareholders contained in the Agreement and those of the undersigned contained
in this Certificate, and the undersigned will hold harmless Pubco from any loss
or damage either one may suffer as a result of any such acknowledgements,
agreements, representations and/or warranties made by the Selling Shareholders
and/or the undersigned not being true and correct;

 

10. the undersigned has been advised to consult their own respective legal, tax
and other advisors with respect to the merits and risks of an investment in the
Pubco Securities and, with respect to applicable resale restrictions, is solely
responsible (and Pubco is not in any way responsible) for compliance with
applicable resale restrictions;

 

11. none of the Pubco Securities are listed on any stock exchange or automated
dealer quotation system and no representation has been made to the undersigned
that any of the Pubco Securities will become listed on any stock exchange or
automated dealer quotation system, except that currently certain market makers
make market in the common shares of Pubco on the OTC Bulletin Board;

 

12. the undersigned is outside the United States when receiving and executing
this Agreement and is acquiring the Pubco Securities as principal for their own
account, for investment purposes only, and not with a view to, or for, resale,
distribution or fractionalization thereof, in whole or in part, and no other
person has a direct or indirect beneficial interest in the Pubco Securities;

 

13. neither the SEC nor any other securities commission or similar regulatory
authority has reviewed or passed on the merits of the Pubco Securities;

 

14. the Pubco Securities are not being acquired, directly or indirectly, for the
account or benefit of a U.S. Person or a person in the United States;

 

15. the undersigned acknowledges and agrees that Pubco shall refuse to register
any transfer of Pubco Securities not made in accordance with the provisions of
Regulation S, pursuant to registration under the U.S. Securities Act, or
pursuant to an available exemption from registration under the U.S. Securities
Act;

 

16. the undersigned understands and agrees that the Pubco Securities will bear
the following legend:

 

  - 3 -

   



  

“THE SECURITIES REPRESENTED HEREBY HAVE BEEN OFFERED IN AN OFFSHORE TRANSACTION
TO A PERSON WHO IS NOT A U.S. PERSON (AS DEFINED HEREIN) PURSUANT TO REGULATION
S UNDER THE UNITED STATES SECURITIES ACT OF 1933, AS AMENDED (THE “1933 ACT”).

 

NO NE OF T HE SEC UR IT IE S REP RES EN T ED HE RE BY H AV E BE EN REGISTERED
UNDER THE 1933 ACT, OR ANY U.S. STATE SECURITIES LAWS, AND, UNLESS SO
REGISTERED, MAY NOT BE OFFERED OR SOLD, DIRECTLY OR INDIRECTLY, IN THE UNITED
STATES (AS DEFINED HEREIN) OR TO U.S. PERS O NS EX CEPT I N AC CO RD AN CE W IT
H T HE P ROV IS IO NS OF REGULATION S UNDER THE 1933 ACT, PURSUANT TO AN
EFFECTIVE REGISTRATION STATEMENT UNDER THE 1933 ACT, OR PURSUANT TO AN AVAILABLE
EXEMPTION FROM, OR IN A TRANSACTION NOT SUBJECT TO, THE REGISTRATION
REQUIREMENTS OF THE 1933 ACT AND IN EACH CASE ONLY IN ACCORDANCE WITH APPLICABLE
STATE SECURITIES LAWS. IN ADDITION, HEDGING TRANSACTIONS INVOLVING THE
SECURITIES MAY NOT BE CONDUCTED UNLESS IN COMPLIANCE WITH THE 1933 ACT. “UNITED
STATES” AND “U.S. PERSON” ARE AS DEFINED BY REGULATION S UNDER THE 1933 ACT.”

 

17. the address of the undersigned included herein is the sole address of the
undersigned as of the date of this certificate.

 

IN WITNESS WHEREOF, I have executed this Certificate of Non-U.S. Shareholder.

 

Date: January 10, 2018

 

 

 

Paul Gonzalez                              

 

Paul Gonzalez

President

 

  - 4 -

   



 

SCHEDULE 3

 

TO THE SHARE EXCHANGE AGREEMENT AMONG UPPERSOLUTION COM INC, ANALOG

NEST TECHNOLOGIES, INC. AND THE SELLING SHAREHOLDERS AS

SET OUT IN THE SHARE EXCHANGE AGREEMENT

 

DIRECTORS AND OFFICERS OF PRIVECO

 

Directors: Paul Gonzalez

 



Officers

:

Paul

Gonzalez



 

 

 



 

   



 

SCHEDULE 4

  

TO THE SHARE EXCHANGE AGREEMENT AMONG UPPERSOLUTION COM INC, ANALOG

NEST TECHNOLOGIES, INC. AND THE SELLING SHAREHOLDERS AS SET OUT IN THE

SHARE EXCHANGE AGREEMENT

 

DIRECTORS AND OFFICERS OF PUBCO

 

Directors:

 

Kevin So

 

Officers :

 

Kevin So– President, Chief Executive Officer and Chief Financial Officer

 

 



 

   



 

SCHEDULE 5

 

TO THE SHARE EXCHANGE AGREEMENT AMONG UPPERSOLUTION COM INC, ANALOG

NEST TECHNOLOGIES, INC. AND THE SELLING SHAREHOLDERS AS SET OUT IN THE

SHARE EXCHANGE AGREEMENT

 

 

 

PRIVECO INTELLECTUAL PROPERTY

 

 



 

   



 

SCHEDULE 6

 

TO THE SHARE EXCHANGE AGREEMENT AMONG UPPERSOLUTION COM INC, ANALOG

NEST TECHNOLOGIES, INC. AND THE SELLING SHAREHOLDERS AS SET OUT IN THE

SHARE EXCHANGE AGREEMENT

 

 

PRIVECO PERSONAL PROPERTY

 

 



 

   



 

SCHEDULE 7

 

TO THE SHARE EXCHANGE AGREEMENT AMONG UPPERSOLUTION COM INC, ANALOG

NEST TECHNOLOGIES, INC. AND THE SELLING SHAREHOLDERS AS SET OUT IN THE

SHARE EXCHANGE AGREEMENT

 

 

PRIVECO MATERIAL CONTRACTS

 

 



 

   



 

SCHEDULE 8

 

TO THE SHARE EXCHANGE AGREEMENT AMONG UPPERSOLUTION COM INC, ANALOG

NEST TECHNOLOGIES, INC. AND THE SELLING SHAREHOLDERS AS SET OUT IN THE

SHARE EXCHANGE AGREEMENT

 

 

SUBSIDIARIES

 

As of the date of this Agreement, the following companies are subsidiaries of
Priveco:

 

None.




 

   



 

SCHEDULE 9

 

TO THE SHARE EXCHANGE AGREEMENT AMONG UPPERSOLUTION COM INC, ANALOG

NEST TECHNOLOGIES, INC. AND THE SELLING SHAREHOLDERS AS SET OUT IN THE

SHARE EXCHANGE AGREEMENT

 

 







 